Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 106-116, 118, and 120-124 are pending. Claims 120-124 are withdrawn as not being directed to an elected species. Claim 120 recites “integrating” one or more of a cell, a drug, a growth factor, or an antibiotic into the gel, i.e. not endogenous, and therefore an additional ingredient. Claims 121-124 include a scaffold coated with the ECM. 
Claims 106-116 and 118 are under consideration to the extent that they include the elected species of A: gelling location in a patient; B: the final form is not a scaffold coated with the ECM as in Claim 121; and C: the absence of "additional ingredients". 
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) and 120.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/497,746, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘746 does not teach lyophilization or digestion with an acid protease or pepsin and does not recite specific temperatures. Accordingly, claims 106-116 and 118 are not entitled to the benefit of the prior application.


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 106-116 and 118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voytik-Harbin (US 6,444,229). 
Regarding Claim 106, Voytik-Harbin et al. teach a composition comprising enzymatically digested submucosa of a warm-blooded vertebrate and a method of making that composition (e.g. abstract) (e.g. abstract).  Voytik-Harbin et al. teach a method comprising:
solubilizing extracellular matrix (ECM) by digestion with an acid protease in an acidic solution to produce a digest solution;
drying the digest solution, and 
terminally sterilizing the dried digest (e.g. column 5, lines 40-60; column 9, lines 21-end). 
Voytik-Harbin et al. further teach the extracellular matrix may be fractionated by dialysis, and therefore also teach embodiments where the ECM is a non-dialyzed extracellular matrix (e.g. column 7, lines 28-31).
Regarding Claim 107, Voytik-Harbin teaches (iv) hydrating and neutralizing the sterilized dried digest to a pH between 7.2 and 7.8 to produce a neutralized digest solution, and (v) gelling the solution at 37 °C (e.g. column 7, line 57-column 8, line 13).  
Regarding Claim 108, Voytik-Harbin do not require that the ECM is terminally sterilized, dialyzed or subjected to a cross-linking process prior to the solubilizing step (entire document). 
Regarding Claim 109, Voytik-Harbin teaches the digest solution is lyophilized (e.g. column 7, lines 54-59). 
Regarding Claim 110, Voytik-Harbin teaches the dried digest is sterilized using radiation or electron beam radiation (e.g. column 9, lines 54-end). 
Regarding Claim 111, Voytik-Harbin teaches the ECM is derived from mammalian tissue (e.g. column 2, lines 62-65).
Regarding Claim 112, Voytik-Harbin teaches the mammalian tissue is derived from one of urinary bladder, stomach, or small intestine (e.g. column 4, line 66-column 5, line 6).
Regarding Claim 113, Voytik-Harbin teaches the ECM is comminuted (e.g. column 5, lines 23-37).
Regarding Claim 114 Voytik-Harbin teaches the neutralized digest solution is heated to 37 ° C. for gelation (e.g. column 8, lines 10-13). 
Regarding Claim 115, Voytik-Harbin teaches the acid protease is pepsin (e.g. column 5, lines 47-50). 
Regarding Claim 116, Voytik-Harbin teaches the ECM is solubilized at a pH of 2-7, which overlaps with the claimed range of 2-4 (e.g. column 6, lines 45-50). 
Regarding Claim 118, Voytik-Harbin teaches administering the neutralized digest solution to a patient and wherein the gelling takes place in or on the patient (e.g. column 10, lines 3-24; claim 23).

Response to Arguments
Applicant’s arguments with respect to claims 106-116 and 118 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
	 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619